Citation Nr: 1450781	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-04 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral wrist disorder, to include post-operative residuals of left wrist fracture.

2.  Entitlement to service connection for bilateral hand disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired mental disorder, to include posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation for hearing loss.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for endothelitis (now claimed as right eye condition).

7.  Entitlement to a nonservice-connected pension.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1976 to June 1976, and in active service from July 1976 to July 1977.  He was a member of the Texas Army National Guard (TXARNG) during the ACDUTRA.  The period of service from July 1976 to July 1977 has been determined to have been under other than honorable conditions. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas that denied the service connection claims and determined new and material evidence was not received to reopen the right eye and hearing loss claims.

Pursuant to his request to reschedule, the Board hearing via video conference the Veteran's requested hearing was scheduled for June 26, 2013.  The Veteran, however, failed to appear for his scheduled hearing, and the claims file reflects no evidence of him having requested that the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2014).

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.  The September 2012 Statement of the Case (SOC) notes that all records in the Virtual file were reviewed by the RO.  Hence, the Board may consider them without the necessity of a remand.  See 38 C.F.R. § 20.1304 (2014).

The issues of entitlement to service connection for tinnitus and an acquired mental disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows a bilateral wrist disorder, to include post-operative residuals of left wrist fracture, did not have its onset in active service, nor is it causally connected to active service.

2.  There is no evidence of a currently diagnosed bilateral hand disorder.

3.  A September 1995 rating decision determined new and material evidence to reopen a clam of entitlement to service connection for hearing loss incurred during the Veteran's honorable period of service was not received.  New and material evidence was not received within one year of the rating decision, and the Veteran did not perfect an appeal of it.

4.  The evidence added to the record since the September 1995 rating decision does not trigger the need for additional assistance to the Veteran, nor does it raise a reasonable possibility of proving the claim.

5.  A May 2007 rating decision determined new and material evidence was not received to reopen a claim of entitlement to service connection for a right eye disorder.  The Veteran appealed the decision, but he did not perfect the appeal.

6.  The evidence added to the record since the May 2007 rating decision does not trigger the need for additional assistance to the Veteran, nor does it raise a reasonable possibility of proving the claim.

7.  No evidence related to the character of the Veteran's second period of active service has been added to the record.

8.  The Veteran did not serve during a period of war.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral wrist disorder, to include post-operative residuals of left wrist fracture, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for entitlement to service connection for a bilateral hand disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

3.  The September 1995 rating decision that denied a reopening of the claim of entitlement to service connection for hearing loss for the January 1976 to June 1976 period of service is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

4.  New and material evidence to reopen a claim of entitlement to service connection for connection for hearing loss for the January 1976 to June 1976 period of service has not been received, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

5.  The May 2007 rating decision that denied reopening of a claim of entitlement to service connection for a right eye disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

6.  New and material evidence to reopen a claim of entitlement to service connection for connection for right eye disability has not been received, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).
7.  The criteria for entitlement to a nonservice-connected pension have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.16, 3.203.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  A September 2009 RO letter provided the Veteran fully time- and content-compliant VCAA notice, to include the reasons his claims were previously denied. See 38 C.F.R. § 3.159(b)(1); see also Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran nor his representative asserts any notice deficiency or prejudice due to the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696, 173 (2009).  Hence, VA complied with the VCAA notice requirements.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  As earlier noted, the Veteran's VA treatment records are in the Virtual file.  Although the Board remands the mental disorder claim to ascertain if there are related Social Security records extant, the Board determines any such records extant would not be germane to the issues addressed in this decision, as VA records note the Veteran's Social Security claim was for back and depression disabilities.  VA need only obtain records of the Social Security Administration (SSA) when they may be relevant to the benefit sought.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Board notes the Veteran was not afforded a VA examination as part of the assistance he received on his wrist and hand claims but finds no prejudice for the reasons explained below.
Under the VCAA, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); (West 2002).  The threshold for an examination is quite low.  See McClendon, supra. 

Notwithstanding the low threshold, the Board finds that the duty to obtain an examination was not triggered in this case.  Service treatment records do not indicate any treatment for either a hand or wrist disorder during active service.  Those areas were assessed as normal by the June 1977 physical examination for separation.  There is also no evidence, to include competent and credible lay evidence, of continuous symptomatology since service for such disorders.  Indeed, the Board finds the medical evidence of record is sufficient to make a decision on the claim.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Applicable Legal Requirements

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (citing Jandreau, 492 F. 3d at 1376-77).  
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

A May 1976 Report of Medical Examination For Release From Active Duty reflects the Veteran's upper extremities were assessed as normal.  On his July 1976 Report of Medical History for his physical examination for enlistment, the Veteran denied any prior significant medical history.  The July 1976 Report of Medical Examination For Enlistment reflects the upper extremities were assessed as normal.  Thus, there is no evidence of an incurrence of an upper extremity disorder during the Veteran's ACDUTRA.

There are no entries in the service treatment records related to complaints of or treatment for any symptoms related to the upper extremities.  On his June 1977 Report of Medical History For his administrative discharge for the good of the service, however, the Veteran indicated complaints of painful or swollen joints, but he denied any complaints related to fingers or shoulder.  He did not write any specifics on the form, and the examiner recorded no comment.  The June 1977 Report of Medical Examination For the separation reflects the upper extremities were assessed as normal.

The September 2009 VCAA letter asked the Veteran to provide specifics and to submit any evidence he had related to his claimed disabilities, but the Veteran did not respond.  Neither did he assert any specifics in his Notice of Disagreement or Substantive Appeal, other than a general assertion that his records support his claim.

VA outpatient records of April 2012 note a sprain of unspecified site of the wrist.  The entry notes further that the Veteran fractured his left wrist in 2009 and underwent surgery as part of the treatment.  There is no notation of any report by the Veteran of in-service occurrence.  This is the only recorded diagnosis of an upper extremity abnormality in the Veteran's VA records.

The VA outpatient entry notes the left wrist fracture is recent; so, there is no causal connection with the Veteran's active service.  As concerns any bilateral hand disorder and the first evidentiary showing for service connection, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted, there is no evidence of a currently diagnosed hand disorder.

In light of all of the above, the Board is constrained to find the preponderance of the evidence is against the bilateral wrist and hand claims.  38 C.F.R. § 3.303; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court Of Appeals For Veterans Claims stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The legal requirements for service connection were set forth earlier in the discussion of the hand and wrist claims.  They are incorporated here by reference.

Background of Initial Claims

In October 1977, the Veteran applied for VA compensation for ear and eye claims.  A July 1978 RO Administrative Decision determined the Veteran's period of service from August 1976 to July 1977 was dishonorable.  An August 1978 rating decision reflects that, although previous hearing examinations had been within normal limits, the July 1977 hearing test administered at the examination for separation showed a hearing loss.  Hence, service connection was established for treatment purposes only.  The July 1977 Report of Medical Examination also noted color blindness in the right eye.

A RO letter, also dated in August 1978, informed the Veteran of the decision related to his hearing loss.  It also informed the Veteran that color blindness is a constitutional or developmental abnormality, and was not a disability under the applicable law.  The RO received the Veteran's appeal in November 1978.

After receipt of the Veteran's appeal, the RO then considered the claimed disabilities in connection with the Veteran's initial and honorable period of ACDUTRA from January to June 1976.  A December 1978 rating decision determined the Veteran's hearing was shown to be within normal limits at entry to and discharge from ACDUTRA, as noted on the May 1976 Report of Medical Examination.  The rating decision also confirmed the previous denial of entitlement to service connection for color blindness.  An RO letter also dated in December 1978 informed the Veteran of the decision.  A SOC was also issued in December 1978 in response to the Veteran's November 1978 appeal.

The Veteran did not perfect his appeal by submitting a Substantive Appeal in response to the SOC.  See 38 C.F.R. § 20.200.  Neither did he submit new and material evidence or appeal the December 1978 rating decision.  Hence, both the August 1978 and December 1978 rating decisions became final.  See 38 C.F.R. § 20.302.

In November 1994, VA received the Veteran's application to reopen his hearing loss and vision claim.  Evidence added to the record included private records that showed a diagnosis of endothelitis due to old trauma of the right eye.  The Veteran did not submit any additional evidence related to his hearing loss.

A September 1995 rating decision reflected the above facts.  The rating decision also determined there was no evidence in the service treatment records related to endothelitis and determined new and material evidence to reopen the claim was not submitted.  An RO letter also dated in September 1995 informed the Veteran of the rating decision.  The Veteran appealed the decision.  In his October 1995 NOD, he asserted both his ear and eye were operated on during active service while he was based in Germany.  He also noted another eye surgery in June 1995.  The November 1995 SOC noted that there was no evidence of endothelitis prior to 1994 and confirmed the rating decision determinations that new and material evidence to reopen the right eye and ear claims had not been received.

The Veteran did not perfect his appeal by submission of a Substantive Appeal in response to the November 1995 SOC.  See 38 C.F.R. § 20.200.  Neither did he submit new and material evidence within one year of the September 1995 rating decision.  Hence, the September 1995 rating decision became final.

In December 2007, the Veteran applied to reopen the right eye claim.  As part of the development of the claim, the RO obtained additional service treatment records.  VA treatment records added to the record included the Veteran's reports that he underwent a corneal implant during active service that did not take.  The records also note the Veteran was blind in the right eye.  In a February 2007 statement, the Veteran asserted his right eye was injuring during basic training, and he was treated for it.  He also repeated his assertion that he underwent surgery in Germany.  The Veteran's brother asserted on a February 2007 VA Form 21-4142 that he knew the Veteran's right eye was injured when he came home from active service.
A May 2007 rating decision reflects that the Veteran's July 1976 Report of Medical Examination For Enlistment noted the right eye was fixed in dilation.  The service treatment records added to the record in May 2008 included a July 1976 consult examination conducted in conjunction with the July 1976 Induction examination.  It was not associated with the service treatment records reviewed in 1978.  The consult examination report reflects that external examination of the right eye revealed an irregular pupil of 6 mm that responded briskly to light; but, there was a well-healed sphincter rupture at the 9 o'clock position.  The right eye fundus revealed a well-healed chorioretinal scar nasally superior to the disc of a prior choroidal rupture.  The examiner diagnosed traumatic sequel of the right eye.  The Veteran still was deemed physically qualified for induction.  The May 2007 rating decision also determined the Veteran's preexisting right eye disorder was not aggravated by his active service.  A May 2007 RO letter informed the Veteran of the rating decision, and he appealed the decision.

An SOC was issued in June 2008.  As in past instances, however, the Veteran did not perfect his appeal, and the May 2007 rating decision became final.  38 C.F.R. §§ 3.156, 20.200, 20.302.  The May 2007 rating decision is the last final decision on the issues of hearing loss and a right eye disorder.  VA received the Veteran's application to reopen the right eye and hearing loss claims in August 2009.

Analysis
  
The evidence added to the record includes the Veteran's VA outpatient treatment records and a December 2010 report of VA examination.  The Board notes that the RO requested a nexus opinion of the audio examiner for the hearing loss as it related to the Veteran's honorable period of service even though the Veteran had not submitted additional evidence related to that issue.  Cf. 38 C.F.R. § 3.159(c)(4)(iii).  Further, the October 2009 rating decision determined new and material evidence was not received to reopen the claim.  In light of this fact, the Board does not deem it determinative that the audio examiner informed the RO that no opinion could be rendered other than via speculation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board also notes the examiner noted the Veteran's second and dishonorable period of service instead of the first and honorable period the RO referenced.

As concerns the core issue, no evidence was added to the record to show other than that the Veteran's hearing was normal at the conclusion of his ACDUTRA, as shown by the May 1976 Report of Medical Examination For Release From Active Duty and determined by the August 1978 rating decision.  In light of these facts, the Board is constrained to find new and material evidence has not been received to reopen a hearing loss claim related to the Veteran's ACDUTRA.  38 C.F.R. § 3.156.

As noted earlier, no additional evidence has been received on the issues of the right eye disability or the character of the Veteran's second period of service.  The treatment records added to the record relate only to the treatment and maintenance of the Veteran's disabilities.  Other than the Veteran's personal reports, they do not contain any evidence of a causal connection with active service.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence.).  The Veteran's personal lay assertions were adjudicated by prior rating decisions.

Pension Claim

Applicable Legal Requirements for Nonservice-Connected Pension

Pension is provided for a veteran with honorable active military service of 90 days or more during a period of war, or discharge or release from service during a period of war, as defined by VA regulations, for nonservice-connected disability or age; meets certain annual income limitation requirements; and, is 65 years or age or older; or, is permanently and totally disabled from nonservice-connected disability not the result of that veteran's willful misconduct.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).

Analysis

A December 1977 document issued by the Adjutant General's Department, TXARNG, certifies that the Veteran's inclusive period of service was from October 1975 to August 1976.  His character of service was honorable.  The Veteran does not dispute these dates.  There is no evidence the Veteran had active service prior to October 1975.

VA's defined periods of war are listed in 38 C.F.R. § 3.2. The Vietnam wartime period is considered to have begun on February 28, 1961 and ended on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period; and, in all other cases, the Vietnam period of war is from August 5, 1964, to May 7, 1975, inclusive.  38 C.F.R. § 3.2(f).  The constitutionality of this eligibility requirement has been upheld.  Fisher v. West, 11 Vet. App. 121, 123-24 (1998).  As already noted, the Veteran's service did not begin until after the Veteran Period of War.  Because his service started after May 7, 1975, he cannot be found to have had Vietnam era service as defined by regulation.

In light of the fact the evidence of record shows the Veteran's period of service occurred during a peacetime era, as defined by the applicable regulation, the Board must find the criteria for eligibility for nonservice-connected pension have not been met, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for bilateral wrist disorder, to include post-operative residuals of left wrist fracture, is denied.

Entitlement to service connection for bilateral hand disorder is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for hearing loss related to the ACDUTRA period.  The petition to reopen is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for endothelitis (now claimed as right eye condition).  The petition to reopen is denied.

Entitlement to a nonservice-connected pension is denied.


REMAND

VA outpatient treatment records note the Veteran receives SSDI in part for his depression.  There is no indication in the claims file that the RO inquired into whether the SSA has any records extant related to the award of those benefits.  Once VA is put on notice that the Veteran is in receipt of such benefits, VA has a duty to obtain any related records extant.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

The December 2010 addendum to the audio examination reflects the examiner informed the RO that a nexus opinion for the Veteran's tinnitus could not be rendered other than via speculation.  The examiner did not, however, inform the RO what additional evidence would be needed in order to render the requested opinion.  As noted earlier in the decision above, the examiner referenced the Veteran's second period of service, but the RO inquired as concerned the Veteran's honorable period of ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration, any records extant pertinent to the Veteran's claim for Social Security disability benefits for his acquired mental disorder as well as the medical records relied upon concerning that claim.

2.  Send the claims file to the examiner who conducted the December 2010 audio examination.  Inform the examiner that only the Veteran's claimed tinnitus is in issue.  If the examiner continues to be of the opinion that a nexus opinion can be rendered only via speculation, ask the examiner to advise what additional information or evidence is needed in order to provide the requested opinion.  The AOJ may want to remind the examiner that tinnitus is usually assessed to a great degree on the basis of the claimant's subjective reports.  The AOJ will endeavor to develop whatever additional information or evidence the examiner advises is necessary to render the requested opinion.

In the event the examiner who conducted the December 2010 audio examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completion of all of the above, the AOJ should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


